UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 4, 2008 ROWAN COMPANIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 1-5491 75-0759420 (State or other jurisdiction (Commission (IRS Employer of incorporation) file Number) Identification No.) 2 BOULEVARD SUITE 5450 HOUSTON, TEXAS 77056-6189 (Address of principal executive offices) (zip code) (713) 621-7800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 2.02 - Results of Operations and Financial Condition The following information is disclosed pursuant to Item 2.02 - Results of Operations and Financial Condition: On November 4,2008, Rowan Companies, Inc. issued a press release announcing its operating results for the third quarter of 2008. The press release is attached as Exhibit Item 8.01 - Other Events William C. Provine, Rowan’s Vice President – Investor Relations, will retire effective December 31, 2008, following a 21-year career with the Company.Suzanne M. McLeod, Director of Investor Relations, will assume the lead role in the departmentand serve as Rowan’s principle liaison with analysts, investors and the financial press. Item 9.01 - Financial Statements and Exhibits (c) Exhibits Exhibit Number Exhibit Description 99 Press release of Rowan Companies, Inc. dated November 4, 2008 announcing its operating results for the third quarter of 2008 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROWAN COMPANIES, INC. By: /s/ W. H.
